Citation Nr: 0709663	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-31 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962, as well as periods of active duty for training 
in the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
relating the veteran's bilateral sensorineural hearing loss 
to his military service - specifically, to noise exposure.

2.  There is also persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is related to his service 
in the military.


CONCLUSION OF LAW

1.  The veteran's bilateral hearing loss was incurred during 
his active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304 (2006).

2.  The veteran's tinnitus was also incurred during his 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a March 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims for service connection and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims.

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA and 
private post-service treatment and VA examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims, including a transcript 
of his testimony at Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ).  The Board has 
carefully reviewed such statements and perused the medical 
records for references to additional treatment reports not of 
record for the time period at issue, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

The Board finds that the medical evidence of record supports 
the veteran's contention that his bilateral sensorineural 
hearing loss is causally related to the noise exposure he 
experienced in service.  His service medical records show 
that his military occupational specialty (MOS) was a 
loadmaster for a C130 aircraft, and that the veteran's Air 
National Guard position involved hazardous noise exposure.  
Such service medical records also confirm the veteran's 
testimony that he was diagnosed with bilateral hearing loss 
during his service with the Air National Guard, and received 
repeated waivers, which allowed him to keep his flight status 
for periods of active duty for training, despite his hearing 
loss.  Likewise, his service medical records indicated that 
the veteran's hearing loss was not organic or progressive.  
Moreover, results of his May 2005 VA audiology evaluations 
confirm he has sufficient hearing loss, in each ear, to meet 
the threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual "disability."  According to § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993) ("[§ 3.385] operates to establish when a measured 
hearing loss is . . . a 'disability' for which compensation 
may be paid, provided that the requirements for service 
connection are otherwise met . . .").  The Board also finds 
that the history provided by the veteran to VA to be credible 
and has significant probative value.  Accordingly, the Board 
finds that, resolving any remaining doubt in the veteran's 
favor, service connection is warranted for bilateral hearing 
loss.

Additionally, the Board finds that the evidence of record 
establishes service connection for the appellant's tinnitus.  
The veteran's tinnitus, like his bilateral hearing loss, was 
incurred during his periods of active duty for training with 
the Air National Guard.  The veteran's tinnitus was noted 
during an audiological evaluation completed as part of a 
waiver for flight status.  Furthermore, the veteran credibly 
testified that he had continuous tinnitus since his service 
with the Air National Guard, and the May 2003 VA examination 
report confirms that the veteran has tinnitus due to noise 
exposure.  As such, the Board finds that the medical evidence 
supports a causal relationship between the veteran's duties 
while on active duty for training and his tinnitus, inasmuch 
as the veteran's noise exposure was also causally consistent 
with the veteran's current bilateral hearing loss.  
Therefore, the Board finds that the veteran's tinnitus was 
incurred during his active duty for training.

The Board acknowledges that the veteran did not incur his 
bilateral hearing loss and tinnitus due to a single injury or 
disease.  However, given the chronicity of the veteran's 
bilateral hearing loss and tinnitus, the dispositive analysis 
focuses on the veteran's duties and the repeated noise 
exposure over his many years of active duty for training.  
Because the Board is concerned with the onset of the 
veteran's disorders, the Board notes that the veteran's 
service medical records from his Air National Guard service 
consistently show audiometric testing and diagnoses of 
bilateral hearing loss and tinnitus.  In this regard, the 
Board finds that the veteran's tinnitus and bilateral hearing 
loss were likely incurred in the same time frame, and, that, 
while the exact date of onset is unknown, the veteran's 
bilateral hearing loss and tinnitus were found and diagnosed 
during flight examinations, provided during periods of active 
duty for training.  

When the evidence favorable to these claims is considered 
collectively, it is at least as likely as not that the 
veteran's current bilateral sensorineural hearing loss and 
tinnitus are attributable to noise exposure coincident with 
his military service, particularly during his Air National 
Guard service.  Thus, service connection for these claims is 
warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for bilateral hearing loss 
is granted.

The claim for service connection for tinnitus is also 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


